In an action to recover damages for personal injuries, the defendants Olympic Limousine, Inc., and Ilya Trokelashvili appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated December 4, 2003, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs to the plaintiff-respondent.
The Supreme Court properly denied the motion of the defendants Olympic Limousine, Inc. (hereinafter Olympic), and Ilya Trokelashvili for summary judgment dismissing the complaint and all cross claims insofar as asserted against them. Triable issues of fact exist as to whether Trokelashvili’s driving of a motor vehicle owned by Olympic was a cause of the subject motor vehicle accident (see Morgan v Laurent, 3 AD3d 556 [2004]; Romano v 202 Corp., 305 AD2d 576 [2003]; Bodner v Greenwald, 296 AD2d 564 [2002]; Siegel v Sweeney, 266 AD2d 200, 202 [1999]; see also Hernandez v Bestway Beer & Soda Distrib., 301 AD2d 381 [2003]). Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.